FILE COPY




   BRIAN QUINN
    Chief Justice
                                Court of Appeals                               VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                               Potter County Courts Building                   P. O. Box 9540
                                                                                 79105-9540
                                501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                  Amarillo, Texas 79101-2449                      (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                      April 16, 2015

Damara H. Watkins                             R. Lowell Thompson
Attorney at Law                               Criminal District Attorney
1541 Princeton                                300 W. 3rd Ave., Suite 203
Corsicana, TX 75110                           Corsicana, TX 75110
* DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00011-CR, 07-15-00012-CR
          Trial Court Case Number: C-35611-CR, C-35612-CR

Style: Mark Hoff v. The State of Texas

Dear Counsel:

       By Order of the Court, the motion for an extension of time to file appellant’s brief
is granted. Therefore the appellant’s brief was filed on Friday, April 10, 2015.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK